DETAILED ACTION
07/12/21 - Applicant response.
04/12/21 - Non-final action.
03/31/21 - RCE.
03/09/21 - Advisory action.
03/01/21 - Applicant after-final response.
02/17/21 - Applicant-initiated interview.
12/31/20 - Final rejection.
08/14/20 - Applicant response.
05/14/20 - Non-final action.
03/23/20 - RCE.
01/24/20 - Final rejection.
12/18/19 - Applicant response.
09/18/19 - First action on the merits.
07/09/19 - Applicant election+amendment.
05/09/19 - Restriction requirement.

Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered and are persuasive.  However, the amendment raises some 112(b) issues, as described further below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10, 15-16, 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 3 (line 5), 15 (line 5): "the composite metric of health status" now lacks proper antecedent basis since this was deleted in the parent claim.  
 	

 	Claim 20, line 3: "the health status indicators" lacks proper antecedent basis.  Also, "the stability indicators" is unclear, since the parent claim now recites a composite stability indicator.  And assuming this would refer to the composite progression indicator and composite stability indicator, it is also not clear how a composite score would be generated using a weighting function as applied to one composite progression indicator and one composite stability indicator.
Allowable Subject Matter
Claims 1-2, 12-14, 18-19 allowed.
Claim 3-10, 15-16, 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eugene T Wu/Primary Examiner, Art Unit 3792